DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.
 
Claims 1-21 are currently pending and being examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 54 in Fig. 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d), 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
“wherein the combustion chambers are straight in the direction of gas flow through the combustion chamber” of Claim 3 (the figures show the combustion chambers all have a curved axis);
“longitudinal plane of the turbine shaft” of Claim 3; 
“the longitudinal axis of each of the combustion chambers is also inclined radially relative to the axis of the turbine shaft” of Claim 4;
“the combustion chambers are arranged concentrically about the axis of the turbine shaft” of Claim 6 (the figures show the combustion chambers arranged circumferentially about the axis of the turbine shaft);
“the combustion chambers are cylindrical” of Claim 7 (the figures show the combustion chambers all have a curved axis while the axis of a cylinder is not curved)

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claim 1 is objected to because of the following informalities:  
“the compressor and the turbine” (Line 4) should read -- the centrifugal compressor and the radial turbine --; 
“the combustion chambers” (Line 5) should read -- the plurality of combustion chambers --; 
“each combustion chamber” (Line 6) should read – each combustion chamber of the plurality of combustion chambers --; 
“the direction” (Line 6) should read – a direction –; 
“the combustion chamber” (Line 7) should read – each combustion chamber of the plurality of combustion chambers --; 

“the diffuser” (Line 12) should read – a diffuser --;
“the sector into the respective combustion chamber” (Lines 12-13) should read – each sector into the respective one of the plurality of combustion chambers --. 
Claims dependent on claim 1 and claims 18-19 have similar recitations including turbine and including combustion chamber(s) as listed above and should be amended accordingly while also keeping antecedent basis, for example claims 2-8, 14-15, 17 and 19 are also objected to because of the following informalities:  
“the combustion chambers” should read – the plurality of combustion chambers – in each instance(s) of the recitation in each claim.

Claim 2 is objected to because of the following informalities:  
“the direction of gas flow through the combustion chamber” (Lines 2-3) should read – the direction of the gas flow through each combustion chamber of the plurality of combustion chambers --. 

Claim 3 is objected to because of the following informalities:
“that direction” (Line 3) should read – the direction of the gas flow through each combustion chamber of the plurality of combustion chambers--.

Claim 7 is objected to because of the following informalities: 
"the majority of their length" (Line 2) should read – a majority of a length --;


Claim 8 is objected to because of the following informalities:  “the respective ends” should read – respective ends --.

Claim 10 is objected to because of the following informalities:  “the recuperator” should read – the annular recuperator --.

Claims 12-17 and 20 are objected to because of the following informalities:
“the engine” should read – the gas turbine engine – in each instance(s) in each claim.

Claim 14 is objected to because of the following informalities:
“dimeter” (Line 2) should read – diameter --.

Claim 18 is objected to because of the following informalities:   
“the shaft” should read – the turbine shaft – in multiple instances;
“the recuperator” should read – the annular recuperator – in multiple instances;
“the turbine” should read – the radial turbine – in multiple instances;
“the first flow passages” (Line 8) should read – the first set of flow passages; and  
“a radial direction” (Lines 10-11) should read – the radial direction --.

Claim 20 is objected to because of the following informalities: 


Claim 21 is objected to because of the following informalities: 
“the outer dimeter” (Line 3) should read – an outer diameter --;
“the inner diameter” (Line 3) should read – an inner diameter --;
“the inlet end” (Lines 5-6) should read – an inlet end --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "wherein the gas flow enters each sector from the diffuser and flows circumferentially around the sector into the respective combustion chamber " in lines 11-13 and has antecedent basis from “a gas flow” recited in line 6 but “a gas flow” of line 6 is through the combustion chamber.  A gas flow entering each Claims dependent upon claim 1 are also rejected.

Claim 2 recites the limitation "curved in the direction of gas flow through the combustion chamber" in line 2. It is not clear how one would define the curve relative to a flow through a combustion chamber. The gas flow direction through a combustor will be set by the structure of the combustor. Thus it is not clear how the combustor direction can be defined by the flow of gas through it which is dependent on the shape of the combustor.
Further the flow through a gas turbine engine is very complex and not uniform. An example CFD model of a combustion chamber is shown below (Found at https://www.sciencedirect.com/science/article/pii/S0016236116000776) As can be seen the flow is turbulent and has circulation zones, thus it is not clear at which portion of flow the direction of gas flow through the combustion chamber is. Claim 2 also recites “wherein the longitudinal axis of a combustor extends in the direction of gas flow through the combustor”. Again it is unclear which portion of flow the direction of gas flow 

    PNG
    media_image1.png
    396
    666
    media_image1.png
    Greyscale


Claim 2 recites the limitation "the longitudinal axis of a combustor" in line 4 and
 the limitation "the direction of gas flow through the combustor" in lines 4-5, while combustion chambers and combustion chamber are recited elsewhere in the claim and in claim 1 from which claim 2 depends, which is confusing as to whether combustor is referring to one of the combustion chambers or a different component.

Claim 3 recites the limitation "straight in the direction of gas flow through the combustion chamber” in lines 2-3. It is not clear how one would define the straight relative to a flow through a combustion chamber. The gas flow direction through a combustor will be set by the structure of the combustor. Thus it is not clear how the combustor direction can be defined by the flow of gas through it which is dependent on the shape of the combustor.
Further the gas flow is turbulent and has circulation zones, thus it is not clear at which portion of flow the direction of gas flow through the combustion chamber is. (Examiners Note: see note regarding claim 2)

Claim 4 recites the limitation “a longitudinal axis of each of the combustion chambers is inclined radially relative to the axis of the turbine shaft” in lines 2-4.  It is not clear what is an axis being inclined radially relative to another axis. 

Claim 4 recites the limitation "the longitudinal axis of a combustor" in line 3 and recites the limitation "the direction of gas flow through the combustor" in lines 3-4, while combustion chambers is recited elsewhere in the claim and in claim 1 from which claim 4 depends, which is confusing as to whether combustor is referring to one of the combustion chambers or a different component.

Claims 4 and 5 recites the limitation "wherein the longitudinal axis of a combustor extends in the direction of gas flow through the combustor”. The gas flow is turbulent and has circulation zones, thus it is not clear at which portion of flow the direction of gas flow through the combustion chamber is. (Examiners Note: see note regarding claim 2)

Claim 5 recites the limitations "the longitudinal axis of each combustor" in line 3 and "the direction of gas flow through the combustor" in line 4, while “a longitudinal axis of each of the combustion chambers” is recited elsewhere in the claim and combustion chambers and combustion chamber are recited in claim 1 from which claim 5 depends, which is confusing as to whether combustor is referring to one of the combustion chambers or a different component. 

Claim 6 recites “the combustion chambers are arranged concentrically about the axis of the turbine shaft” in line 2, but in claim 1 upon which claim 6 depends, the combustion chambers are spaced circumferentially about the axis of the turbine shaft. This is confusing since by being spaced about the axis of the turbine shaft, the combustion chambers do not share the same center and the combustion chambers do not share the same axis of the turbine shaft, so it is not understood how the combustion chambers can also be arranged concentrically about the axis of the turbine shaft while being spaced circumferentially about the axis of the turbine shaft.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cylindrical” in claim 7 in regards to combustion chambers is used by the claim to mean tubular which means “having the form of or consisting of a tube” per online dictionary Merriam-Webster in light of the Figures and some parts of the specification while the accepted meaning of cylindrical is “relating to or having the form or properties of a cylinder” per online dictionary Merriam-Webster.com and cylinder means per online math dictionary mathwords.com “A three-dimensional geometric figure with parallel congruent bases. The bases can be shaped like any closed plane 
The term cylindrical is indefinite because the specification does not clearly redefine the term. On page 12 lines 12-22, the specification recites “cylindrical portion 44” and “cylindrical body 46” and Figures 1 and 2 show 44 and 46 to be cylindrical structures per the accepted meaning.  However, the first embodiment is drawn to Figures 1-8 per page 10 lines 8-9 of the spec. such that in those Figures, the combustion chambers are indicated by reference number 10 (page 13 line 19 refers to the three combustion chambers 10) and lines 24-26 refers to each combustor 10 having a generally cylindrical shape. However, the shape of the combustion chambers/combustor 10 shown in Figures 2-3 and 5 is a tubular shape which is arcuate or curved; i.e. the shape of each of the combustion chambers/combustor 10 shown in the Figures does not have a shape like a cylinder with parallel congruent bases.  In addition page 18 lines 17-18 of the spec. also refers to “curved, cylindrical combustion chambers 10” which is not according to the accepted meaning of cylindrical for the same reason – the curved shape does not include parallel congruent bases.
Therefore, the recitation “the combustion chambers are cylindrical” renders the scope of the claim indefinite since it is not clear which interpretation of cylindrical is meant.

Claim 7 recites the limitation "the direction of gas flow through the combustor" in line 3, while combustion chambers and combustion chamber are recited elsewhere in the claim and in claim 1 from which claim 7 depends, which is confusing 

The term “substantially” in claim 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, one of ordinary skill would not be able to determine the degree to which the flow passages must extend to be in a radial direction.

Claim 13 recites “a diffuser” in line 2 which is unclear whether this diffuser is the same or different from a diffuser of claim 1.

Claim 16 recites the limitation “wherein the centrifugal compressor and the radial turbine are both mounted to the turbine shaft with their blades facing in the same axial direction.” Radial compressor blades and radial turbine blades do not have a defined facing direction as each blade is curved. Further one would not know which side to say the blades are facing. In addition, radial turbine blades and radial compressor blades “face” different directions as the flow direction is opposite (from radially in to radially out for the compressor and radially out to radially in for the turbine). (Examiners Note: This can be overcome by defining structure of the compressor and turbine and describing the positioning of inlets and outlets to have a desired orientation.)

Claims dependent on claims rejected above are also rejected for their dependence on a claim rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 3,238,718).

Regarding Claim 1: as best understood, Hill discloses a gas turbine engine (Fig. 1 Col 3 lines 30-33) comprising a turbine shaft (annotated Fig. 1) rotatable about an axis (axis of the shaft), a centrifugal compressor (annotated Fig. 1) and a radial turbine (annotated Fig. 1) each mounted to the shaft for rotation therewith about the axis (in Fig. 1 the compressor and turbine sections are largely conventional per Col 3 lines 48-52 and conventionally a compressor and turbine of a gas turbine engine are mounted to a common shaft and rotate about the axis of the shaft connecting them), and a plurality of combustion chambers (annotated Fig. 2) in a gas flow path (the centrifugal compressor provides compressed air to the combustion chambers via diffusor pipes 2 and 
wherein the plurality of combustion chambers is spaced circumferentially about the axis of the turbine shaft (as shown in annotated Fig. 2), each combustion chamber of the plurality of combustion chambers being elongate (each combustion chamber is longer than it is wide) in a direction of a gas flow (flow arrow in combustion chamber labeled in annotated Fig. 2) through each combustion chamber of the plurality of combustion chambers (annotated Fig. 2), and
wherein the gas turbine engine further comprises a circumferentially extending air flow buffer channel (labeled in annotated Fig. 1; shown extending in circumferential direction in annotated Fig. 2) in the gas flow path between the centrifugal compressor and the plurality of combustion chambers and the air flow buffer channel is divided into a number of sectors (sectors shown in annotated Fig. 2), each sector fluidly connected with a respective one of the plurality of combustion chambers (air flows from each sector into each combustion chamber in annotated Fig. 2) wherein the gas flow enters each sector from a diffuser (2 Fig. 1) and flows circumferentially around the sector (as shown in annotated Fig. 2) into the respective one of the plurality of combustion chambers (air flows from the sector and into the combustion chamber via a dome swirler and muzzle 42 as 

    PNG
    media_image2.png
    525
    947
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    587
    1091
    media_image3.png
    Greyscale


Regarding Claim 2: as best understood, Hill discloses the gas turbine engine as discussed regarding claim 1 and further discloses wherein the combustion chambers are curved in the direction of gas flow through the combustion chamber (walls of each combustion chamber curve parallel to labeled direction of a gas flow in annotated Fig. 2 where the labeled gas flow follows along a longitudinal axis of each combustion chamber with flow toward outlet end near mouth 46) and a longitudinal axis (axis line labeled in annotated Fig. 2 which is drawn through each combustion chamber from inlet end near 42 to outlet end near mouth 46) of each combustion chamber curves about the axis of the turbine shaft (as shown in Fig. 2 the longitudinal axis is curved around the axis of the turbine shaft), wherein the longitudinal axis of a combustor (where a combustor is interpreted as being one of the combustion chambers and the longitudinal axis of a combustor is therefore interpreted as the longitudinal axis of one of the combustion chambers) extends in the direction of gas flow through the combustor (the longitudinal axis of one of the combustion chambers extends in the direction of the labeled gas flow in annotated Fig. 2).

	Regarding Claim 3: as best understood, Hill discloses the gas turbine engine as discussed regarding claim 1 and further discloses wherein the combustion chambers are straight in the direction of gas flow through the combustion chamber (at the portion of each combustion chamber near the inlet end which is proximate to 42 in Fig. 2, the longitudinal axis of each combustion chamber appears straight where the direction of the labeled a gas flow is parallel 

Regarding Claim 4: as best understood, Hill discloses the gas turbine engine as discussed regarding claim 1 and further discloses wherein a longitudinal axis (axis line labeled in annotated Fig. 2 which is drawn through each combustion chamber from inlet end near 42 to outlet end near mouth 46) of each of the combustion chambers is also inclined radially relative to the axis of the turbine shaft (in annotated Fig. 2A, the longitudinal axis is curved and is shown inclined radially relative to the axis of turbine shaft which in Fig. 2A is in the center of the turbine shaft and extends out of the plane of the figure), wherein the longitudinal axis of a combustor (where a combustor is interpreted as being one of the combustion chambers and the longitudinal axis of a combustor is therefore interpreted as the longitudinal axis of one of the combustion chambers) extends in the direction of gas flow through the combustor (the longitudinal axis of one of the combustion chambers extends in the direction of the labeled gas flow in annotated Fig. 2).

    PNG
    media_image4.png
    520
    755
    media_image4.png
    Greyscale

Regarding Claim 5: as best understood, Hill discloses the gas turbine engine as discussed regarding claim 1 and further discloses wherein a longitudinal axis (axis line drawn through each combustion chamber from inlet end near 42 to outlet end near mouth 46 in Fig. 2) of each of the combustion chambers lies in a common plane extending transversely to the axis of the turbine shaft (the longitudinal axis of each of the combustion chambers lies in the common plane as shown in Fig. 2 where the plane shown in Fig. 2 is transverse to the axis of the turbine shaft which in Fig. 2 is in the center of the turbine shaft and extends out of the plane of the figure) wherein the longitudinal axis of a combustor (where a combustor is interpreted as being one of the combustion chambers and the longitudinal axis of a combustor is therefore interpreted as the longitudinal axis of one of the combustion chambers) extends in the direction of 

Regarding Claim 6: as best understood, Hill discloses the gas turbine engine as discussed regarding claim 1 and further discloses wherein the combustion chambers are arranged concentrically about the axis of the turbine shaft (the combustion chambers are arranged such that a ring drawn through the mouths 46 of each of the combustion chambers is concentric with the axis of the turbine shaft in Figure 2).

Regarding Claim 7: as best understood, Hill discloses the gas turbine engine as discussed regarding claim 1 and further discloses wherein the combustion chambers are cylindrical, where cylindrical is interpreted as tubular (see 112(b) rejection of claim 7), at least over a majority of a length (in Fig. 2, the combustion chambers are tubular over more than half the length from /KATHERYN A MALATEK/                                                                                                                                                                                                        near the outlet of the combustion chamber), wherein the length is defined as a distance (distance from section A-A at 42 which is at the inlet of the combustion chamber to section E-E at 61 near the outlet 46 of the combustion chamber) along the direction of gas flow through the combustor (gas flow arrows in Fig. 2 parallel to a longitudinal axis of the combustion chamber where the combustor is interpreted as one of the combustion chambers) from an inlet (at 42 in Fig. 2) of the 

Regarding Claim 8: as best understood, Hill discloses the gas turbine engine as discussed regarding claim 7 and further discloses wherein the combustion chambers are tapered (each combustion chamber is tapered in radial height with respect to the axis of the turbine shaft in Fig. 2 where taper means to become progressively smaller toward one end per online dictionary Merriam-Webster) at respective ends (end near 46) of the outlets (46 Fig. 2) of the combustion chambers.


Regarding Claim 13: as best understood, Hill discloses the gas turbine engine as discussed regarding claim 1 and further discloses wherein the engine has a diffuser (interpreted as the diffuser of claim 1; diffusor pipes 2 in Fig. 1) located circumferentially about an outer diameter (diffusor pipes 2 extend from the outer diameter labeled in annotated Fig. 1A of the centrifugal compressor and are spaced circumferentially about the outer diameter) of the centrifugal compressor, the diffuser configured to direct air (Col 3 lines 52-55) radially outwardly (diffusor pipes 2 direct air radially outwardly from the outer diameter of the centrifugal compressor as shown in annotated Fig. 1A).

    PNG
    media_image5.png
    540
    719
    media_image5.png
    Greyscale


Regarding Claim 14: as best understood, Hill discloses the gas turbine engine as discussed regarding claim 1 and further discloses wherein the engine has a nozzle (labeled in annotated Figs. 1 and 2B) located circumferentially (as shown in annotated Fig. 2B) about an outer diameter of the radial turbine (labeled in annotated Fig. 2B) for directing exhaust gas onto the radial turbine (as shown by flow arrows in Fig. 2 through nozzle to radial turbine) and wherein the engine defines an exhaust gas flow buffer channel (30 Fig. 3 and labeled in annotated Figs. 1 and 2B) extending circumferentially about the nozzle (as shown in annotated Fig. 2B), the exhaust gas flow buffer channel being fluidly connected with the combustion chambers and with the nozzle (combustion gas 

    PNG
    media_image6.png
    513
    757
    media_image6.png
    Greyscale


Regarding Claim 15: as best understood, Hill discloses the gas turbine engine as discussed regarding claim 14 and further discloses wherein the air flow buffer channel is fluidly connected with the combustion chambers (compressed air flows from the air flow buffer channel sectors into each of the combustion chambers) and wherein the gas turbine engine defines the gas flow path from the air flow buffer channel through each of the combustion chambers to the exhaust gas flow buffer channel which the gas flow path circulates about the axis of the turbine shaft (gas flow path is shown by air flow arrows from the sectors of the air flow buffer channel (shown in annotated Fig. 2) into the inlet end of the combustion chambers near 42 and gas flow arrows through the combustion 

Regarding Claim 16: as best understood, Hill discloses the gas turbine engine as discussed regarding claim 1 and further discloses wherein the centrifugal compressor and the radial turbine are mounted to the turbine shaft with blades of the centrifugal compressor and blades of the radial turbine facing (blades of a centrifugal compressor and blades of a radial turbine are curved on at least one side and therefore portions of the blades of each component face in a variety of directions (see 112(b) rejection of claim 16) which includes portions of the blades facing towards the labeled inlet end as shown by arrows from the centrifugal compressor blades and the radial turbine blades in annotated Fig. 1B) towards an inlet end (labeled in annotated Fig. 1B is an inlet end of the exhaust eductor 12 of the gas turbine engine) of the gas turbine engine, the radial turbine configured such that exhaust gases exiting the radial turbine are directed toward the inlet end of the gas turbine engine (exhaust gases exiting the radial turbine are directed toward the inlet end of the exhaust eductor 12 of the gas turbine engine in annotated Fig. 1B).

    PNG
    media_image7.png
    615
    762
    media_image7.png
    Greyscale


Regarding Claim 20: as best understood, Hill discloses the gas turbine engine as discussed regarding claim 1. Hill further discloses wherein the gas turbine engine is configured such that for each combustion chamber, the gas flow path is defined which spirals radially inwardly about the axis of the turbine shaft (the gas flow path taken by the flow arrows through the combustion chambers flows at least partially radially inwardly with respect to the axis of the turbine shaft and flow exiting from each of the combustion chambers into the exhaust gas flow buffer channel in annotated Fig. 2B have a spiral configuration like a pin wheel) through the combustion chamber and into an exhaust gas buffer channel (labeled as exhaust gas flow buffer channel in annotated Fig. 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Kang (US 6,951,110)

Regarding Claim 9: as best understood, Hill discloses the gas turbine as discussed regarding claim 1. Hill does not disclose wherein the engine has an annular recuperator having a first set of flow passages for receiving compressed air from the centrifugal compressor and a second set of flow passages interleaved between the first flow passages, the second set of flow passages 
Kang teaches a gas turbine engine (Fig. 1) that has an annular recuperator (23 Figs. 1-2) having a first set of flow passages (80 Figs. 2-3) for receiving compressed air (Col 4 lines 16-20) from the centrifugal compressor (30 Fig. 1) and a second set of flow passages (82 Figs. 2-3) interleaved between the first flow passages (80 and 82 alternate in Figs. 2-3), the second set of flow passages being fluidly connected with the turbine (31 Fig. 1) for receiving exhaust gas from the turbine (passages 82 receive exhaust gas stream 100 from turbine 31; Col 4 lines 5-11).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the invention of Hill include an annular recuperator having a first set of flow passages for receiving compressed air from the centrifugal compressor and a second set of flow passages interleaved between the first flow passages, the second set of flow passages being fluidly connected with the turbine for receiving exhaust gas from the turbine as taught by Kang to lower system fuel consumption by efficiently transferring heat from turbine exhaust gas to combustion air (Kang Col 1 lines 23-30) by promoting evenly distributed fluid mass flows throughout the recuperator to maximize the thermal intermixing of the compressed air fluid stream (e.g. combustion air) and the hot fluid stream (turbine exhaust) while keeping the streams physically separate and also minimizing the flow resistance encountered by the two streams (Kang Col 3 lines 19-25, 29-33).

Regarding Claim 10: as best understood, Hill in view of Kang teaches the gas turbine as discussed regarding claim 9 but is silent as discussed so far regarding the recuperator surrounds the centrifugal compressor, the first set flow passages extending substantially in a radial direction. 
Kang further teaches wherein the recuperator surrounds the centrifugal compressor (the recuperator 23 is annular and surrounds compressor 30 in Fig. 1; Col 3 lines 15-16), the first set of flow passages extending substantially in a radial direction (the first set of flow passages 80 extend substantially in the radial direction in Figs. 2-3 where the radial direction is from the center of the ring shape of the recuperator in Fig. 2 toward the annular housing 40).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the recuperator in the invention of Hill in view of Kang surround the centrifugal compressor with the first set of flow passages extending substantially in a radial direction as taught by Kang to lower system fuel consumption by efficiently transferring heat from turbine exhaust gas to combustion air (Kang Col 1 lines 23-30) by promoting evenly distributed fluid mass flows throughout the recuperator to maximize the thermal intermixing of the compressed air fluid stream (e.g. combustion air) and the hot fluid stream (turbine exhaust) while keeping the streams physically separate and also minimizing the flow resistance encountered by the two streams (Kang Col 3 lines 19-25, 29-33).

Regarding Claim 11: as best understood, Hill in view of Kang teaches the gas turbine engine as discussed regarding claim 10 but is silent regarding the second set of flow passages extend in a radial direction.
 Kang further teaches wherein the second set of flow passages extend in a radial direction (passages 82 extend in the radial direction as shown in Figs. 2-3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the recuperator in the invention of Hill in view of Kang have the second set of flow passages extend in a radial direction as taught by Kang to lower system fuel consumption by efficiently transferring heat from turbine exhaust gas to combustion air (Kang Col 1 lines 23-30) by promoting evenly distributed fluid mass flows throughout the recuperator to maximize the thermal intermixing of the compressed air fluid stream (e.g. combustion air) and the hot fluid stream (turbine exhaust) while keeping the streams physically separate and also minimizing the flow resistance encountered by the two streams (Kang Col 3 lines 19-25, 29-33).

Regarding Claim 12: as best understood, Hill discloses the gas turbine engine as discussed regarding claim 1. Hill does not disclose wherein the engine has an annular recuperator having a first set of flow passages for receiving compressed air from the centrifugal compressor and a second set of flow passages interleaved between the first flow passages, the second set of flow passages being fluidly connected with the turbine for receiving exhaust gas from the turbine and wherein the air flow buffer channel is fluidly connected with the first set of flow passages.

 It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the invention of Hill include an annular recuperator having a first set of flow passages for receiving compressed air from the centrifugal compressor and a second set of flow passages interleaved between the first flow passages, the second set of flow passages being fluidly connected with the turbine for receiving exhaust gas from the turbine and wherein the air flow buffer channel (as the passage that conducts compressed air to the combustion chambers) is fluidly connected with the first set of flow passages as taught by Kang to lower system fuel consumption by efficiently transferring heat from turbine exhaust gas to combustion air (Kang Col 1 lines 23-30) by promoting evenly distributed fluid mass flows throughout the recuperator to maximize the thermal intermixing of the compressed air fluid .

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 3,238,718) in view of Myers et al. (US 2010/0162724).

Regarding Claim 17: as best understood, Hill discloses the gas turbine as discussed regarding claim 1. Hill does not disclose wherein the engine has an engine control system configured to independently control combustion in each of the combustion chambers, the engine control system being configured to vary the number of combustion chambers in which combustion takes place whilst the engine is running in dependence on operating parameters of the engine.
Myers teaches a gas turbine engine combustion system (Figs. 1, 3) with an engine control system (see Fig. 4, para. 63) configured to independently control combustion in each of the combustion chambers (para. 63), the engine control system being configured to vary the number of combustion chambers in which combustion takes place whilst the engine is running in dependence on operating parameters of the engine (para. 63).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the invention of Hill include an engine control system configured to independently control combustion in each of the combustion chambers, the engine control system being configured to vary the number 

Regarding Claim 21: as best understood, Hill discloses the gas turbine engine as discussed regarding claim 1. Hill further discloses an outer tube (shell 34 Fig. 4) at an inlet end (end near 42 in Fig. 2) of the combustion chamber being fluidly connected with the air flow buffer channel (air flows from air flow buffer channel sectors into combustion chambers in annotated Fig. 2) by a tube (muzzle 42 Figs. 2, 4) which directs air (42 has holes as seen in Fig. 4) from the air flow buffer channel into the outer shell (34 Fig. 4) of each combustion chamber (air flow arrows are labeled in annotated Fig. 2). 
Hill does not disclose wherein each combustion chamber comprises an inner tube located inside the outer tube, the outer diameter of the inner tube being smaller than the inner diameter of the outer tube so that an annular gap is present between the inner and outer tubes, the inner tube being perforated so that air can flow from the annular gap into the inner tube.

    PNG
    media_image8.png
    738
    836
    media_image8.png
    Greyscale

Myers teaches a gas turbine engine combustion system (Figs. 1, 3) with a can-annular combustor architecture (Fig. 2 para. 32). Myers teaches each combustion chamber (104 Fig. 3) comprises an outer tube (312 Fig. 3 para. 33) and an inner tube (310 Fig. 3 para. 33) located inside the outer tube (310 is inside 312 in Fig. 3), an outer diameter (labeled in annotated Fig. 3) of the inner tube being smaller than (outer diameter of 310 is smaller than inner diameter of 312) an inner diameter (labeled in annotated Fig. 3) of the outer tube so that an annular gap (annular passageway 314 Fig. 3 para. 33) is present between the inner and outer tubes, the inner tube being perforated (per para. 32 the cylindrical liners (310) have holes and louvers) so that air can flow from the annular gap into the inner tube (airflow enters the liners through the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Hill (which has can-annular combustion chambers like Myers; see Col 2 lines 46-55 in Hill) wherein each combustion chamber comprises an inner tube located inside the outer tube, the outer diameter of the inner tube being smaller than the inner diameter of the outer tube so that an annular gap is present between the inner and outer tubes, the inner tube being perforated so that air can flow from the annular gap into the inner tube as taught by Myers so that airflow through tube 42 of Hill flows into the annular gap to avoid overexposing the annular casing (8 in Fig. 1 of Hill) of the combustion chamber to the temperatures of the combustion liner and provide adequate cooling for the combustion liner (Myers para. 33).  

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jewess et al. 20100037623 in view of Kang et al 6951110.

Regarding Claim 18: Jewess discloses a gas turbine engine (2 Fig 1) comprising a turbine shaft (66 Fig. 1 para. 11) rotatable about an axis (72 Fig. 1), a centrifugal compressor (34 Fig. 1) and a radial turbine (58 Fig. 1) each mounted to the shaft for rotation with the shaft about the axis (Fig. 1 para. 11), an annular recuperator 
Jewess does not explicitly disclose the annular recuperator having the second set of flow passages interleaved between the first flow passages.
Kang teaches a gas turbine engine (Fig. 1) with an annular recuperator (23 Figs. 1-2). Kang teaches the recuperator has a second set of flow passages (82 Figs. 2-3) interleaved (hot flow passages 82 are alternated with cold flow passages 80 where flow passages 82 are defined by neighboring flow passages 80; Figs. 2-3; Col 3 lines 38-43) between a set of first flow passages (80 Figs. 2-3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the annular recuperator in the invention of Jewess to have the second set of flow passages interleaved between the first set of flow passages as taught by Kang to lower system fuel consumption by efficiently transferring heat from turbine exhaust gas to combustion air (Kang Col 1 lines 23-30) by promoting evenly distributed fluid mass flows throughout the recuperator to maximize the thermal intermixing of the compressed air fluid stream (e.g. combustion air) and the hot fluid stream (turbine exhaust) while keeping the streams physically separate and also minimizing the flow resistance encountered by the two streams (Kang Col 3 lines 19-25, 29-33).

Regarding Claim 19: Jewess in view of Kang teaches all that is claimed in claim 18 discussed above, and Jewess further discloses the at least one combustion chamber is positioned (as shown in annotated Fig. 1 the combustion chamber is positioned to have at least the portion indicated radially outboard of the inner diameter and inboard of the radially outer diameter) radially outboard of an inner diameter of the recuperator (labeled in annotated Fig. 1) and radially inboard of an outer diameter of the recuperator (labeled in annotated Fig. 1).
    PNG
    media_image9.png
    596
    800
    media_image9.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18-19 have been considered but are moot because the new grounds of rejection rely on a different 
The drawing objections and some of the 112 issues were not resolved and additional ones were introduced by the amendments. 
In the interests of expediting prosecution, Examiner would agree to an interview with Applicant if Applicant desires an interview.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359 and fax number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        


/A.J.H./Examiner, Art Unit 3741